DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner found at <https://apkfab.com/matco-tools/com.matcotools.mobile.catalog/versions> a listing of versions of a Matco Tools app including a version in 2016. The examiner would like to know if that is accurate and would like to see full documentation of the app and any other similar apps made by applicant that were published or available to the public prior to 1/09/2017.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It's unclear that the specification fully describes the claimed subject matter. Claim 21 recites "select and pair...based on an analysis of the available customer data....in combination with a franchise distribution model, and the inventory available via the one or more mobile stores' electronic communication devices". For instance, the specification does not use the term pair/pairing anywhere. Specification [50] describes approving customers, but the term "pairing" is not used. And the approval is not clearly based on a franchise distribution model. Franchise distribution model is not mentioned in [50]. [50] also does not describe inventory available via more devices as something that's analyzed to "pair" a mobile store.
Claim 31 has similar issues, although the pairing limitation is described differently.
Claim 39 has similar issues as claim 21.
Dependent claims inherit the issues of their parents.
The examiner also notes that claim 22 references various types of customer data. It is not clear from [50] or elsewhere that this data is analyzed to "pair" a store to a customer.
The examiner also notes that claim 30 mentions identifying mobile store service capabilities, however the specification only gives a terse mention of this concept in paragraph 51. There is no description of what the capabilities are.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “The authorization signal” has no antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 21-40 recite:
21. (New) A system for operating a mobile storefront comprising: one or more mobile stores, each including an inventory compartment and a mobile store electronic communication device; a customer electronic communication device; and a processor coupled to a computer readable storage medium having stored thereon computer executable instructions for use in controlling inventory in the inventory compartments of the one or more mobile stores, the computer readable instructions, when executed by the processor, configuring the processor to: select and pair a paired mobile store to the customer electronic communication device from the one or more mobile stores in a region based on an analysis of the available customer data, available via the customer electronic communication device, in combination with a franchise distribution model, and the inventory available via the one or more mobile stores' electronic communication devices, communicate a selection of one or more selected inventory items to the mobile store electronic communication device of the paired mobile store for approval, via the mobile store electronic communication device of the paired mobile store, and a sale to a customer, via the mobile store electronic communication device of the paired mobile store.  
22. (New) The system of claim 21, wherein the available customer data includes customer status, customer location, and customer financing arrangement.  
23. (New) The system of claim 21, wherein the processor is further configured to automatically update the inventory reflected in the inventory compartment of the paired mobile store via the mobile store electronic communication device upon the sale to the customer by changing an availability identifier of the selected inventory item upon receipt of an authorization signal, wherein the authorization signal is a result of the paired mobile store approval, via the mobile store electronic communication device.  
24. (New) The system of claim 21, wherein the inventory available via the one or more stores' electronic communication device includes inventory available as: one or more stocked inventory items within the inventory compartment; one or more stocked inventory items within a partner inventory compartment; and one or more inventory items in a warehouse.  
25. (New) The system of claim 21, wherein the processor is further configured to communicate stocking parameters to a franchise distributor for stocking or restocking the one or more selected inventory items in the inventory compartment of the one or more mobile stores.  
26. (New) The system of claim 25, wherein upon communicating the stocking parameters to the franchise distributor, the processor automatically communicates, via the electronic communication devices of the one or more mobile stores, availability of the one or more inventory items.  
27. (New) The system of claim 21, wherein the authorization signal is a result of a payment confirmation.  
28. (New) The system of claim 21, wherein upon selection of the one or more inventory items the customer is provided, via the customer electronic communication device, with payment options including one or more of a direct payment, a timed payment, a payment from a corporate account, a financed payment, a third-party payment service to establish the customer financing arrangement approved via the paired mobile store electronic communication device.  
29. (New) The system of claim 28, wherein the one or more payment options provided to the customer, via the customer electronic communication device, is determined by the paired mobile store, via the mobile store electronic communication device of the paired mobile store.  
30. (New) The system of claim 21, wherein the processor identifies mobile store service capabilities of the paired mobile store to the customer from the mobile store electronic communication device of the paired mobile store to the customer electronic communication device.  
31. (New) A non-transitory computer readable medium with computer executable instructions stored thereon executed by a processor to perform the method of operating a mobile storefront, the computer-executable instructions comprising: a software application, when executed by the processor, configures the processor to: select a paired mobile storefront from one or more mobile storefronts in a region based on a franchise distribution model based on the analysis of the available customer data, available via the customer electronic communication device, in combination with the franchise distribution model; communicate, through the display of the customer electronic communication device, an availability of at least one inventory item available through the paired mobile storefront for selection via the customer electronic communication device and payment options for the at least one inventory item; communicate a selection of the one or more inventory items and a selected payment option from the payment options to the mobile store electronic communication device of the paired mobile storefront for approval of a sale of the one or more inventory items and the selected payment option by the paired mobile storefront where approval is made by the paired mobile storefront via a mobile store electronic communication device of the paired mobile storefront.  
32. (New) The computer readable medium of claim 31, wherein the payment options include at least one of a direct payment, a timed payment, a payment from a corporate account, a financed payment, and a payment from a third-party payment service and the payment options communicated through the customer electronic communication device are chosen by the paired mobile store via the mobile store electronic communication device of the paired mobile storefront.  
33. (New) The computer readable medium of claim 31, wherein the processor further communicates delivery options made available by the paired mobile store via the mobile store electronic communication device of the paired mobile storefront for selection through the customer electronic communication device by a customer and, upon approval, delivery of the selection of the one or more inventory items is implemented by the mobile store electronic communication device of the paired mobile storefront.  
34. (New) The computer readable medium of claim 31, wherein the computer readable instructions further configure the processor to automatically change the inventory availability of items in the paired mobile storefront upon approval of the selected payment option from the customer by the paired mobile storefront.  
35. (New) The computer readable medium of claim 31, wherein the computer readable instructions further configure the processor to generate a timed payment calculator to determine and communicate terms of a timed payment for the selected items, a service, or a support offered from the paired mobile storefront.  
36. (New) The computer readable medium of claim 31, wherein the computer readable instructions further configure the processor to communicate with the one or more mobile storefronts or a distributor in a predetermined geographical region to pool inventory of items available through the paired mobile storefront from the one or more mobile storefronts or a distributor in the predetermined geographical region.  
37. (New) The computer readable medium of claim 31, wherein the processor generates a timed payment based on the available customer data or provides a financing account balance to the customer via the customer electronic communication device.  
38. (New) The computer readable medium of claim 31, wherein the processor enables registration by a new customer and identifies a location of the new customer and automatically notifies the paired mobile storefront near the identified new customer location for approval of access to items, services, or support from the paired mobile storefront.  
39. (New) A system for operating a mobile storefront comprising: one or more mobile stores, each including an inventory compartment and a mobile store electronic communication device; a customer electronic communication device; and a processor coupled to a computer readable storage medium having stored thereon computer executable instructions for use in controlling inventory in the inventory compartments of the one or more mobile stores, the computer readable instructions, when executed by the processor, configuring the processor to: select and pair a paired mobile store to the customer electronic communication device from the one or more mobile stores in a region based on an analysis of the available customer data, available via the customer electronic communication device, in combination with a franchise distribution model, and the inventory available via the one or more mobile stores' electronic communication devices, where upon selecting and pairing a paired mobile store to the customer electronic communication device the paired mobile store maintains control of the inventory, via the mobile store electronic communication device of the paired mobile store, that is communicated as being available to the customer via the customer electronic communication device.  
40. (New) The system of claim 39, where upon selecting and pairing a paired mobile store to the customer electronic communication device, the paired mobile store maintains control of one or more of payment options, distributor pricing, or delivery options, via the mobile store electronic communication device of the paired mobile store, that is communicated as being available to the customer via the customer electronic communication device.
But for the underlined additional elements claims 21-40 recite a method of
organizing human activity, specifically a commercial activity. 
Regarding claim 21, a business could receive orders of items, send orders to an appropriate distributor based on criteria, process payments and orders from a customer and keep track of inventory. 
Claims 22-30, further refine the abstract idea of claim 21 with the same additional elements. They are also considered to recite a method of organizing human activity.
Claims 31-40 are similar to claims 21-30 and are also considered to recite a method of organizing human activity (commercial activity) for the same reasons as above.

The additional elements recited are:
mobile storefront/mobile store including an inventory compartment
mobile store electronic communication device
customer electronic device
processor/instructions/medium/application

The additional elements, alone and in combination, provide neither a practical application nor significantly more. Regarding the processor, application, medium storing instruction and the electronic communication devices, use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(f). Regarding the mobile store/storefront including an inventory compartment, this limitation does not provide a practical application or significantly more because it is a field of use limitation. See MPEP 2106.05(h). The mobile store is additionally not significantly more because it is conventional. See paragraph 5 of the cited Sproul (US 20060157364 A1) showing mobile stores having inventory compartments are conventional.

Thus for the reasons above, claims 21-40 are considered to recite an abstract idea without a practical application or significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21, 27, 31, 36, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grizzle (WO 0152143 A1) in view of Yamaguchi (US 20190205827 A1).
Regarding claim 21, Grizzle discloses:
21. (New) A system for operating a
	select and pair a paired 

Grizzle fails to disclose:
1) The store being a mobile store and thus the store’s communication device being a mobile store device
2) The order being for approval
3) the sale being communicated to a customer

However Yamaguchi discloses a mobile store and mobile store communication devices (fig. 2). It would have been obvious to one of ordinary skill in the art that the stores of Grizzle could be mobile. The motivation for the combination is the synergy of online shopping and mobile sales vehicles (paragraph 50). 

Grizzle as modified still fails to disclose
2) The order being for approval
3) the sale being communicated to a customer
However, Bonsi discloses said subject matter (paragraphs 10 and 11). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Grizzle as modified by processing the payment and receiving an authorization before the user gets the items. The motivation for the combination is improved integration of components and better use of consumer data (paragraph 5).


Regarding claim 27, Grizzle as modified fails to disclose and Bonsi further discloses an authorization signal as a result of payment confirmation (paragraph 11 the payment server whether the payment request is approved or declined, and the payment server notifies the customer's mobile device and the mobile point of sale terminal whether payment was approved or declined). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Grizzle as modified by processing the payment and receiving an authorization before the user gets the items. The motivation for the combination is improved integration of components and better use of consumer data (paragraph 5).

Regarding claim 31, Grizzle discloses:
31. (New) A non-transitory computer readable medium with computer executable instructions stored thereon executed by a processor (page 12 discloses conventional processor-based software implementation using mediums storing instructions) to perform the method of operating acommunicate a selection of the one or more inventory items and a selected payment option from the payment options to the 

Grizzle fails to disclose:
1) The store being a mobile store and thus the store’s communication device being a mobile store device
2) The order being for approval and approved being made at the mobile store via a mobile store electronic device

However Yamaguchi discloses a mobile store and mobile store communication devices (fig. 2). It would have been obvious to one of ordinary skill in the art that the stores of Grizzle could be mobile. The motivation for the combination is the synergy of online shopping and mobile sales vehicles (paragraph 50). 

Grizzle as modified still fails to disclose
2) The order being for approval and approved being made at the mobile store via a mobile store electronic device 
However, Bonsi discloses said subject matter (paragraphs 10 and 11). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Grizzle as modified by processing the payment and receiving an authorization before the user gets the items. The motivation for the combination is improved integration of components and better use of consumer data (paragraph 5).

Regarding claim 36, Grizzle (as modified to relate to mobile stores) discloses 36. (New) The computer readable medium of claim 31, wherein the computer readable instructions further configure the processor to communicate with the one or more mobile storefronts or a distributor in a predetermined geographical region to pool inventory of items available through the paired mobile storefront from the one or more mobile storefronts or a distributor in the predetermined geographical region (figures 4-7 local inventory pooled on server and page 11 20-27 wider selection of merchandise).

Claim 39 is rejected for the same reasons as claims 21/31.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Grizzle in view of Yamaguchi and Bonsi as applied to claim 21 above, and further in view of U.S. Patent Application Publication No. 2010/0076853 A1 to Schwarz and common knowledge.
Regarding claim 28, Grizzle as modified discloses wherein upon selection of one or more inventory items, the customer is provided with a payment option (fig. 7 730), but fails to disclose multiple payment options including a direct payment, a timed payment, a payment from a corporate account, a financed payment, and a third-party payment service on the customer electronic communication device. However in an analogous art, Schwarz discloses providing multiple payment options including direct payment, financed payment, and third party payment service (paragraph 52). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Grizzle as modified by offering multiple payment methods. The motivation for the combination is improved flexibility. Grizzle as modified fails to disclose all the listed payment methods being supported. However the examiner takes official notice that all of the claimed payment methods were well known in the art at the time of filing. Thus, it would have been obvious to one of ordinary skill in the art to offer lots of payment options. The motivation for the combination is improved payment flexibility. 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Grizzle in view of Yamaguchi and Bonsi as applied to claim 31 above, and further in view of U.S. Patent Application Publication No. 2018/0253727 A1 to Ortiz.
Regarding claim 37, Grizzle as modified fails to disclose providing access to a timed payment or a financing account balance to the customer via the customer electronic communication device. However Ortiz discloses providing access to a timed payment or a financing account balance to the customer via the customer electronic communication device (paragraph 313). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Yamaguchi as modified by offering installments and communicating terms of the payments. The motivation for the combination is improved user control over purchase (paragraph 12).



Claim Status
Regarding claim 22, the prior art of record does disclose customer data such as the customer location being used to pair a store to a customer, but it does not disclose the customer financing arrangement being used. Regarding claim 23, the prior art of record fails to disclose in combination with claim 21, wherein the processor is further configured to automatically update the inventory reflected in the inventory compartment of the paired mobile store via the mobile store electronic communication device upon the sale to the customer by changing an availability identifier of the selected inventory item upon receipt of an authorization signal, wherein the authorization signal is a result of the paired mobile store approval, via the mobile store electronic communication device. Regarding claim 24, the prior art of record doesn’t disclose the different types of inventory being available via the one or more stores’ electronic communication device. Regarding claims 25 and 26, the prior art of record fails to disclose in combination with claim 21, wherein the processor is further configured to communicate stocking parameters to a franchise distributor for stocking or restocking the one or more selected inventory items in the inventory compartment of the one or more mobile stores. Regarding claim 29, the art of record fails to disclose or render obvious in combination with claim 21 the payment options based determined by the mobile store, via the mobile store electronic communication device. Regarding claim 30, the prior art of record fails to disclose in combination with claim 21, wherein the processor identifies mobile store service capabilities of the paired mobile store to the customer from the mobile store electronic communication device of the paired mobile store to the customer electronic communication device. Regarding claim 32, the prior art of record fails to disclose in combination with claim 31, the payment options communicated through the customer electronic communication device are chosen by the paired mobile store via the mobile store electronic communication device of the paired mobile storefront. Regarding claim 33, the prior art of record fails to disclose in combination with claim 31, wherein the processor further communicates delivery options made available by the paired mobile store via the mobile store electronic communication device of the paired mobile storefront for selection through the customer electronic communication device by a customer and, upon approval, delivery of the selection of the one or more inventory items is implemented by the mobile store electronic communication device of the paired mobile storefront. Regarding claim 34, the prior art of record fails to disclose in combination with claim 31, wherein the computer readable instructions further configure the processor to automatically change the inventory availability of items in the paired mobile storefront upon approval of the selected payment option from the customer by the paired mobile storefront. Regarding claim 35, the prior art of record fails to disclose in combination with claim 31, wherein the computer readable instructions further configure the processor to generate a timed payment calculator to determine and communicate terms of a timed payment for the selected items, a service, or a support offered from the paired mobile storefront. Regarding claim 38, the prior art of record fails to disclose in combination with claim 31, wherein the processor enables registration by a new customer and identifies a location of the new customer and automatically notifies the paired mobile storefront near the identified new customer location for approval of access to items, services, or support from the paired mobile storefront. Regarding claim 40, the prior art of record fails to disclose in combination with claim 31, where upon selecting and pairing a paired mobile store to the customer electronic communication device, the paired mobile store maintains control of one or more of payment options, distributor pricing, or delivery options, via the mobile store electronic communication device of the paired mobile store, that is communicated as being available to the customer via the customer electronic communication device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. High (US 20190256334 A1) discloses tracking inventory status in a store based on sales. Yamaguchi (US 20190188634 A1, US 20190180227 A1) are related to the Yamaguchi cited in the action and have similar disclosures related to inventory management of a system including mobile store/inventory vehicles. Esmailzadeh (US 20180181907 A1) disclsoes a mobile platform for tracking inventory and providing delivery. Natarajan (US 20170124547 A1) disclsoes a mobile retail system. Beach-Drummond (US 20150170099 A1) discloses mobile storefronts that process orders (particularly food orders). Deshpande (US 20150120364 A1) disclsoes a logistical platform for mobile stores. Urban (US 20110313811 A1) discloses a mobile store structure. Mackenzie (US 20110153469 A1) discloses a system for managing mobile inventory. NPL Bianchi discloses various mobile stores.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687